Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On paragraph 148 it seems to be indicated that reciprocating drive assembly (400) can be seen on Figures 8 to 9, while actually it can be seen on Figures 12 to 13.
On paragraph 152 it is indicated that deck member (640) includes an outer concentric annular array of staple openings (606), which is supposed to be seen on Figures 13-15. Actually, the numeral for the outer concentric annular array of staple openings is 644.

Appropriate correction is required.
Claim Objections
Claim 39 is objected to because of the following informalities: On line 10 the word “acuate” the Examiner considers it should be –actuate--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 33:
The Claim includes the limitation “the staple deck housing comprises an annular body”. There is no antecedent basis for a “staple deck housing”. The Examiner will consider that the claim makes reference to the staple cartridge.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 to 23 and 33 to 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milliman (US 2013/0181035).
Regarding Claims 21 and 36:
Milliman discloses an apparatus, comprising:(a) a shaft assembly; and (b) an end effector at a distal end of the shaft assembly (Figure 1, circular stapler 10 would be the apparatus, tool assembly 100 will be considered the end effector and handle assembly and elongated body 30 would be considered the shaft assembly), wherein the end effector comprises: 
(i) a staple deck housing a first row of staples and a second row of staples arranged radially relative to one another (Figure 2, cartridge 150 houses two rows of staples on receiving pockets 152 on the distal surface of the cartridge, which will be considered the deck), 
(ii) an anvil configured to compress tissue against the staple deck (Figure 1, anvil assembly 105), an elongate closure member configured to selectively couple with the anvil to actuate the anvil relative to the staple deck (Figures 1 and 9, mounting portion 108 of anvil assembly 105 is selectively coupled to adjustment knob 26 by a not numbered shaft to actuate the anvil towards and away of the staple deck, the connection between the shaft and the mounting portion 108 will be considered an elongate closure member, also alternatively, mounting portion 108 could be considered the elongate closure member since it is also removable from the anvil),
(iii) a first staple driver actuatable to fire the first row of staples toward the anvil, (iv) a second staple driver actuatable to fire the second row of staples toward the anvil (Figure 3, paragraph 40, pusher 140 includes two rows of pusher members 146, one row pushes the inner row of staples and the other the outer row, so they will be considered a first and second staple drivers),
(v) a cutting blade actuatable to sever tissue compressed between the staple deck and the anvil (Figure 3, knife 170), and 
(vi) a powered actuation assembly (Figure 1, short of any additional limitation the actuation assembly is powered by using trigger 24) configured to independently actuate at least two of the following relative to each other: either: (A) the first staple driver, (B) the second staple driver, or (C) the cutting blade (Figures 17 to 20, paragraphs 49 and 50, on a first operation of trigger 24, stroke pusher assembly 130 advances pusher 140 thereby causing pusher members 146 to be advanced into staple receiving pockets 152 of staple cartridge 150 and to eject staples "S" from staple cartridge 150 while Knife carrier 160 is maintained relative to housing 120 through engagement of protrusions 168 of knife carrier 160 with detents 124b formed in grooves 124a of inner cylindrical portion 124 of housing 120; on a subsequent squeezing or actuation of trigger 24 causes a second advancement of the drive member and pusher assembly 130A that would advance the knife 170 to cut the tissue). 

Regarding Claim 22:
Milliman discloses that the first row of staples extends along an outer arcuate path, wherein the second row of staples extends along an inner arched path (Figure 2 shows staples on an inner and an outer arched path).

Regarding Claim 23:
Milliman discloses that the anvil is movable relative to the staple deck in order to compress tissue against the staple deck (Figure 1 shows the anvil 105 separated of the deck and Figure 17 shows it close to the deck).

Regarding Claim 33:
Milliman discloses that the staple deck housing comprises an annular body (Figure 3, cartridge 150 is an annular body).

Regarding Claim 34:
Milliman discloses wherein the powered actuation assembly comprises a driving fork configured to reciprocate through a first firing stroke and a second firing stroke to independently at least two of the following relative to each other:(A) the first staple driver, (B) the second staple driver, or (C) the cutting blade (Figure 3, short of any additional limitation knife pusher 190 can be considered a “fork” with a plurality of fingers 194 resembling the teeth of the fork).

Regarding Claim 35:
Milliman discloses that the cutting blade comprises an annular body (Figure 3, Circular knife 170 is an annular body).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 to 27, 30 to 32 and 38 to 40 are rejected under 35 U.S.C. 103 as being unpatentable over Milliman (US 2013/0181035) in view of Olson (US 2013/0181036).
Regarding Claim 39:
Milliman discloses an apparatus, comprising:(a) a shaft assembly; and (b) an end effector at a distal end of the shaft assembly (Figure 1, circular stapler 10 would be the apparatus, tool assembly 100 will be considered the end effector, handle assembly 20 the body assembly and elongated body 30 would be considered the shaft assembly), wherein the end effector comprises: 
(i) a staple deck housing a first row of staples and a second row of staples arranged radially relative to one another (Figure 2, cartridge 150 houses two rows of staples on receiving pockets 152 on the distal surface of the cartridge, which will be considered the deck), 
(ii) an anvil configured to compress tissue against the staple deck (Figure 1, anvil assembly 105), an elongate closure member configured to selectively couple with the anvil to actuate the anvil relative to the staple deck (Figure 9, mounting portion 108 of anvil assembly 105 is selectively coupled to adjustment knob 26 by a not numbered shaft to actuate the anvil towards and away of the staple deck, the connection between the shaft and the mounting portion 108 will be considered an elongate closure member, also alternatively, mounting portion 108 could be considered the elongate closure member since it is also removable from the anvil),
(iii) a first staple driver actuatable to fire the first row of staples toward the anvil, (iv) a second staple driver actuatable to fire the second row of staples toward the anvil (Figure 3, paragraph 40, pusher 140 includes two rows of pusher members 146, one row pushes the inner row of staples and the other the outer row, so they will be considered a first and second staple drivers),
(v) a cutting blade actuatable to sever tissue compressed between the staple deck and the anvil (Figure 3, knife 170), and 
(vi) a powered actuation assembly (Figure 1, short of any additional limitation the actuation assembly is powered by using trigger 24) configured to independently actuate at least two of the following relative to each other: either: (A) the first staple driver, (B) the second staple driver, or (C) the cutting blade (Figures 17 to 20, paragraphs 49 and 50, on a first operation of trigger 24, stroke pusher assembly 130 advances pusher 140 thereby causing pusher members 146 to be advanced into staple receiving pockets 152 of staple cartridge 150 and to eject staples "S" from staple cartridge 150 while Knife carrier 160 is maintained relative to housing 120 through engagement of protrusions 168 of knife carrier 160 with detents 124b formed in grooves 124a of inner cylindrical portion 124 of housing 120; on a subsequent squeezing or actuation of trigger 24 causes a second advancement of the drive member and pusher assembly 130A that would advance the knife 170 to cut the tissue). 
Milliman does not disclose the body assembly comprising a motor.
Olson teaches a very similar circular stapler using an electric motor in the body (Paragraph 81) which produces rotational motion upon actuation trigger and converts the rotational motion into linear motion which is transmitted through the elongate body via a drive assembly for use by cartridge assembly.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Milliman the teachings of Olson and include an electric motor in the body to facilitate the operation of the stapler by the operator not needing to exert to much force when operating the trigger.

Regarding Claims 24, 30, 37 and 38:
As discussed above for claim 36, Milliman discloses the invention as claimed, in particular part 20 can be considered a handle assembly that is part of the shaft assembly:
Milliman does not disclose an electric motor in the handle assembly configured to drive the firing assembly or actuate the elongate closure member.
Olson teaches a very similar circular stapler using an electric motor in the handle assembly (Paragraph 81) which produces rotational motion upon actuation trigger and converts the rotational motion into linear motion which is transmitted through the elongate body via a drive assembly for use by cartridge assembly.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Milliman the teachings of Olson and include an electric motor in the body to facilitate the operation of the stapler by the operator not needing to exert to much force when operating the trigger.

Regarding Claims 25 and 26:
Milliman discloses that the end effector further comprises a closure shaft slidably associated with the staple deck, wherein the closure shaft is configured to selectively couple with the anvil (Figures 1 and 17, Paragraph 33, adjustment knob 26 for moving an anvil assembly 105 relative to cartridge assembly 110 with mounting portion 108 sliding along inner cylindrical body 124, the not numbered shaft connecting adjustment knob 26 and mounting portion 108 will be considered a closure shaft).

Regarding Claim 27:
Milliman discloses that the closure shaft and the powered actuation assembly are actuatable relative to each other (Figure 1 shows the anvil separated from the cartridge, while Figure 12 shows an unactuated cartridge with the anvil closed, while also Figure 17 shows the staples fired while the anvil is not actuated).

Regarding Claim 31:
As discussed for Claim 39, the modified invention Milliman discloses the invention as claimed, and even though it is not specifically disclosed, since the motor is in the handle assembly then the power source for the motor, that would include terminal connectors to the motor, would at least be partially included in the handle assembly.

Regarding Claim 32:
As discussed for Claim 31, the modified invention Milliman discloses the invention as claimed.
The modified invention of Milliman does not specifically disclose if the shaft assembly is removably coupled from the handle assembly.
Olson teaches a similar surgical stapler and on paragraph 80 indicates that the Elongate body 100, corresponding with the shaft assembly may be removably attached to handle assembly 12.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Milliman the teachings of Olson and make the shaft assembly removable from the handle assembly since separating parts that are joined is considered obvious. 

Regarding Claim 40:
As discussed for Claim 39, the modified invention Milliman discloses the invention as claimed.
The modified invention of Milliman does not specifically disclose if the shaft assembly is configured to selectively couple to the body assembly.
Olson teaches a similar surgical stapler and on paragraph 80 indicates that the Elongate body 100, corresponding with the shaft assembly may be removably attached to handle assembly 12, corresponding with the body.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Milliman the teachings of Olson and make the shaft assembly removable from the body assembly since separating parts that are joined is considered obvious. 

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Milliman (US 2013/0181035) in view of Olson (US 2013/0181036) as applied to claim 27 above, and further in view of Swayze (US 2014/0166727).
Regarding Claims 28 and 29:
As discussed for Claim 31, the modified invention Milliman discloses the invention as claimed.
The modified invention of Milliman does not disclose a clutch assembly housed within the shaft assembly configured to operatively couple the motor with either the closure shaft or the powered actuation assembly.
Swayze teaches a similar circular stapler including a clutch assembly housed within the shaft assembly configured to operatively couple the motor with either the closure shaft or the powered actuation assembly (Paragraph 84, Figure 15A,firing ring (252) and coupling member (268) act as a clutch control to shift driver actuator (264) from an anvil clamping mode, when coupling member (268) is in the distal position, to a cutting/stapling mode when coupling member (268) is in the proximal position).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention Milliman the teachings of Swayze and use a clutch as described to alternatively provide power to close the anvil towards the cartridge or to fire the staples.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Grant (US 5271543) discloses the knife advancing after the stapling is completed; Adams (US 6119913) discloses a laser blade operating after the stapling is completed; Viola (US 2009/0056515) discloses providing rotation of the knife independently of the forward movement of the staples; Shelton (US 2012/0029547) discloses blades operating before stapling; Hodkinson (US 2012/0273547) discloses that the knife and the staples can be separately actuated; Nalagatla (US 2017/0281189) and Shelton (US 0281187) disclose separate actuation of each staple driver and separate actuation of the cutting blade. Any of these references could be used for a proper rejection of at least the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731